DETAILED ACTION

The following is an Allowance in response to Applicant's amendment and remarks filed on 12/7/2020 and interview held with Mr. Mark Kachigian (32,840) on 1/21/21.  An examiner’s amendment is included which cancels claims 13-30. Claims 1, 4-7, 9-11 are currently pending and have been allowed.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Mark Kachigian (32,840) on 1/21/21.Amendment to claims:

Claim 13	 (cancelled)
Claim 14 	(cancelled)
Claim 15 	(cancelled)Claim 16	(cancelled)
Claim 17	(cancelled)
Claim 18 	(cancelled)
Claim 19	(cancelled)

Claim 21	(cancelled)
Claim 22 	(cancelled)
Claim 23 	(cancelled)
Claim 24	(cancelled)
Claim 25	(cancelled)
Claim 26	(cancelled)
Claim 27	(cancelled)
Claim 28 	(cancelled)
Claim 29	(cancelled)
Claim 30 	(cancelled)




REASONS for ALLOWANCE

Claims 1, 4-7, 9-11, as amended herein, are allowed.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Mark Kachigian (32,840) on 1/21/21.
Claims 1, 4-7, 9-11 are eligible subject under 35 U.S.C. 101 because of applicant’s 12/7/20 amendments and applicant’s 12/7/20 remarks on p. 12.   Claims 1, 4-7, 9-11 are  because of applicant’s 5/17/20 amendments and applicant’s 5/17/20 remarks, especially p. 11-13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

A. Daley et al. (US 2016/0071031 A1), a system for providing an actionable business entity operating model and extending the actionable business entity operating model to drive user interface behavior on a user interface device having at least a display device, by extending class and property meta classes of the actionable business entity operating model to include user interface behavior semantics

B. Eder (US 2016/0196587 A1), a predictive modeling system by developing predictive models including predictive causal models and using said models to develop a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sujay Koneru whose telephone number is 571-270-3409.  The examiner can normally be reached on Monday thru Friday, 9 to 5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUJAY KONERU/Primary Examiner, Art Unit 3624